Citation Nr: 0834891	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for tinea 
cruris / pedis and fungal dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1968 
to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, granted 
service connection for tinea cruris / pedis and fungal 
dermatitis, claimed as a skin rash.  That rating decision 
also assigned a noncompensable (0%) percent disability 
rating, effective in June 2003, the original date of claim 
for service connection.  

In August 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal being from the initial rating assigned to the 
disability upon the award of service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran is service-connected for tinea cruris / pedis and 
fungal dermatitis at a noncompensable (0%) disability rating.  
His last Compensation and Pension examination was conducted 
in January 2005.  At the August 2008 hearing before the 
undersigned, the veteran testified that he had recently had 
an exacerbation of skin symptoms, particularly involving his 
feet.  He indicated that his feet had at times developed a 
rash which exuded puss.  He also testified that these 
symptoms resulted in foot pain making it difficult to walk at 
times.  

Based upon the veteran's testimony of a worsening of his 
symptoms, another VA examination should be conducted.  VA has 
a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

The veteran also indicates current treatment for his service-
connected skin disability at VA medical facilities.  His 
recent VA treatment records should be obtained.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the 
veteran's recent VA medical treatment 
records for the period of time from 
March 2007 to the present.  

2.  The veteran should be accorded a skin 
examination to obtain the medical evidence 
necessary to rate the veteran's service-
connected skin rash disability.  The 
report of examination should include a 
detailed account of all manifestations of 
tinea cruris, tinea pedis, fungal 
dermatitis, and skin rash found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate the percentage of 
total body area, and exposed body area 
affected by the skin disability.  Also, 
indicate if there is any disfigurement or 
impairment of function resulting from the 
skin disability.  Specifically, if the 
veteran has active symptoms of the feet, 
do these symptoms make it difficult for 
him to walk?  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  Following the above, readjudicate 
the veteran's claim.  In this regard, 
give full consideration to Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805, 
7806, and 7813.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

